NALETZ, Judge:
The protests enumerated in schedule "A", hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked "A" and initialed L.E.M. (Examiner's Initials) by Examiner L. E. Muilenburg (Examiner's Name) on the invoices covered by the protests enumerated on Schedule "A" attached hereto and made a part hereof, assessed with duty at 35% under Item 737.90, and claimed dutiable at 16% ad valorem under Item 737.07, in fact consist of scale models, locomotives, rail vehicles and railroad rolling stocks made to the scale of the actual article at the ratio of 1 to 85 or smaller.
That these protests may be deemed submitted on the stipulation, the protests being limited to the items marked "A" as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 737.07 of the Tariff Schedules of the United States as model locomotives, rail vehicles, and railroad rolling stock, made to scale of the actual article at the ratio of 1 to 85 or smaller and carrying the dutiable rate of 16 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.